Citation Nr: 1115084	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral peripheral neuropathy.

2.  Entitlement to service connection for hepatitis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hepatitis, and a June 2008 rating decision, which denied reopening the claim for service connection for bilateral peripheral neuropathy.

The issues of service connection for bilateral peripheral neuropathy and hepatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for peripheral neuropathy was previously denied in a December 2006 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the December 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied the Veteran's claim of entitlement to service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).  

2.  Evidence received since the final December 2006 determination wherein the RO denied the Veteran's claim of entitlement to service connection for bilateral peripheral neuropathy, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for bilateral peripheral neuropathy.  The RO originally denied the Veteran's claim of entitlement to service connection for bilateral peripheral neuropathy in a decision dated December 2006.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Veteran's claim of entitlement to service connection for peripheral neuropathy was initially denied in a December 2006 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, and lay statements.  Subsequently, VA outpatient treatment records, private medical records, Social Security Administration records, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of a current diagnosis of bilateral peripheral neuropathy.  The evidence submitted subsequent to the December 2006 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the December 2006 decision suggests that the Veteran has a current diagnosis of bilateral peripheral neuropathy and is seeking treatment for this condition.  Additionally, the evidence suggests that the Veteran's bilateral peripheral neuropathy is related to exposure to Agent Orange while serving in Vietnam.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final December 2006 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for bilateral peripheral neuropathy is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral peripheral neuropathy, is reopened.  To this extent and to this extent only, the appeal is granted.



REMAND

The claim for service connection for bilateral peripheral neuropathy was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for bilateral peripheral neuropathy and hepatitis. 

The Veteran applied to reopen his claim of service connection for bilateral peripheral neuropathy in April 2008.  The Veteran contends that his bilateral peripheral neuropathy began during his military service.  Specifically, the Veteran stated he developed bilateral peripheral neuropathy from exposure to Agent Orange while stationed in Vietnam.  

The Veteran's service treatment records documented that he met the criteria for peripheral neuropathy in November 2006.  Additionally, subsequent medical records showed that the Veteran continued to seek treatment for this condition. 

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for bilateral peripheral neuropathy, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's condition.  Although the Veteran has been seeking treatment from the VA for his condition, it remains unclear to the Board whether the Veteran has a currently diagnosed neurological condition and, if so, whether that condition is related to his in-service exposure to Agent Orange or to any other aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's bilateral peripheral neuropathy is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran contends that his hepatitis began during his military service.  Specifically, the Veteran stated he developed hepatitis due to exposure to blood from wounded and dead soldiers while in Vietnam.

The Veteran submitted a statement in August 2007.  The Veteran reported that in 1971, he attempted to donate blood to his mother who was having surgery, but was denied when it was discovered that he was a carrier of hepatitis.  Additionally, the Veteran stated that he had hepatitis since the first time he had blood drawn after being discharged from service.  Furthermore, the Veteran submitted an August 2007 statement from a nurse's aide, who remembered that he could not donate blood to his mother because he was found to have hepatitis.    

The Veteran's service treatment records showed that he was a carrier for hepatitis B.  

Additionally, the Veteran submitted an October 2008 statement.  The Veteran reported that he had never done any drugs, and did not touch any woman while in Vietnam.  The Veteran stated that he had to have gotten hepatitis from contact with blood in-service.  Additionally, he stated that he has to get blood work done every three months to see if his liver is damaged.  

While the Veteran's outpatient treatment records showed that he is a hepatitis B carrier, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's condition.  Although the Veteran has been seeking treatment from the VA for his hepatitis condition, it remains unclear to the Board whether the Veteran is currently diagnosed with a form of hepatitis and, if so, whether that condition is related to his in-service exposure to blood from dead soldiers or to any other aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's hepatitis is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his conditions up through August 2008.  Because it appears that there may be outstanding VA medical records dated after August 2008 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records from August 2008 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

2) After obtaining any available treatment records, the AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of the Veteran's bilateral peripheral neuropathy.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral peripheral neuropathy had its onset during active service or is related to any in-service disease, event, or injury, to include exposure to Agent Orange.  Additionally, the examiner should consider the Veteran's service treatment records, VA outpatient treatment records, and private treatment records, to include the November and December 1999 records that discuss the Veteran's work related accident, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of any form of hepatitis, to include hepatitis B.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

If any form of hepatitis is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any form of hepatitis had its onset during active service or is related to any in-service disease, event, or injury, to include exposure to blood from transporting dead soldiers' bodies.  Additionally, the examiner should consider the Veteran's service treatment records, the Veteran's August 2007 and October 2008 statements, the nurse's aide's August 2007 statement, VA outpatient treatment records, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


